TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 3, 2021



                                     NO. 03-20-00403-CV


                                 Monica Weatherly, Appellant

                                                v.

                                 Demetrius Lincoln, Appellee



        APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on July 8, 2020. Having reviewed

the record, the Court holds that Monica Weatherly has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.